Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 20 has an amendment from the claim set dated 1/6/21, yet claim 20 has the claim status indicator of “Original.”
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “a rack powered circuit portion” (claim 1, lines 4-5 and claim 10, line 4), “a member powered circuit portion” (claim 1, line 11 and claim 10, line 11), “an airflow inlet passage” (claim 17, line 2), “an airflow outlet passage” (claim 17, lines 2-3), “an airflow conduit” (claim 17, line 4) and “a server circuit” (claim 17, line 19).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed element, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The argument regarding priority application no. 16/577,886 are not being addressed because the claim scope of that application is different than the instant application.
Applicant argues “the slats include electrical leads 1310 that can serve a dual-purpose, the affixation of the slats into the wall as well as the creation of a circuit whereby the slats can power the servers that they support” (Applicant’s remarks of 3/1/22, p. 8) and “each slat can be . . . be the source of the power of the server that it 
supports” (Applicant’s remarks of 3/1/22, p. 9).  The Examiner agrees that the claimed “lateral support member” (i.e., slat) can provide the mechanical function of supporting each  lateral support member, there is no disclosure in the originally filed priority document that “the slats can power the servers that they support” as Applicant argues.  First there is no interconnection between any of the lateral support members and servers.  Second, the rails 307,308 support each of the servers, and not the lateral support members 2166.
Applicant further argues “each slat can be . . . the source of its own power” (Applicant’s remarks of 3/1/22, p. 9).  Again, there is no disclosure in the originally filed priority document that “each slat can be . . . the source of its own power.”
Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 16/577,886 (filed 9/20/19), 15/792,663 (filed 10/24/17), 15/144,788 (filed 5/2/16) and 62,158,529 (filed 5/7/15). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
The USPTO has issued a Petition Decision dated 1/10/22 dismissing Applicant’s petition for benefit claim under 37 CFR 1.78 dated 10/11/21.  See this petition decision 
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a rack powered circuit portion” (claim 1, lines 4-5 and claim 10, line 4), “a member powered circuit portion” (claim 1, line 11 and claim 10, line 11), “an airflow inlet passage” (claim 17, line 2), “an airflow outlet passage” (claim 17, lines 2-3), “an airflow conduit” (claim 17, line 4) and “a server circuit” (claim 17, line 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 1-8, 10-15, and 17-20 are objected to because of the following informalities:
a.	Claim 1, lines 3 and 4; and Claim 10, line 4, “ports” should be “posts”; 
b.	Claim 1, line 9; and Claim 10, line 9, “throughout” should “each of the at least one internal channel body channel passing throughout” or “each of the at least one internal channel body channel crossing throughout” (Applicant’s remarks of 1/6/21, page 12 state that “”the channel is that it crosses through the girth.”  If that is the interpretation then the claim limitation should be rephrased to what is argued);
c.	Claim 1, line 14; and Claim 10, line 14, “computer” should be “server computer”;
d.	Claim 3, line 3; and Claim 19, line 4, “temperature” should be “a temperature”;
e.	Claim 4, line 1; and Claim 20, line 1, “comprises” should be “further comprises”; 

g.	Claim 17, line 7, “throughout” should “each of said at least two internal lateral body channels passing throughout” or “each of the at least two internal channel body channels crossing throughout” (Applicant’s remarks of 1/6/21, page 12 state that “”the channel is that it crosses through the girth.”  If that is the interpretation then the claim limitation should be rephrased to what is argued);
h.	Claim 17, line 19, change “a server conduit” to “conduit” as being more descriptive because the conduit 5122 is not part of the computer 305 (which is also called a “server”) and
i.	Claim 17, line 22, change “a server circuit” to “a stand rack stand/support member circuit” or “a stand/support member circuit” as being more descriptive because the circuit (see figs. 24, 33, 34A and 34B) is not part of the computer (which is also called a “server”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 1, line 4 and Claim 10, line 4 require “a rack powered circuit portion.”  The originally filed priority application fails to disclose “a rack powered circuit portion” because the server rack stand does not disclose  anything (i.e. such as a power supply) that would power anything.  (Note: the specification (dated 7/26/21) at page 12, lines 19-20 states “pin 1310 is also connected to the controller 1348 which can20 bring power and control signals from an external source,” there is no disclosure that the external source is the server rack stand portion); 
b.	Claim 1, lines 6-7 and Claim 10, lines 6-7 require “at least one lateral support member adapted to horizontally releasably affix to a server computer to support said server computer.”  Looking at figs. 43C and 43D, how is the lateral support member 2166 affixed to the case of computer 305, when elements 307, 308 are between the lateral member 2166 and the computer 305.  Elements 307, 308 allow for to slide horizontally in relation to the lateral member 2166;

d.	Claim 3, lines 1-3 requires “a controller . . . exposed to said at least one internal lateral body channel” and Claim 1, lines 2-3 requires “a load within said at least one lateral support member.”  The originally filed priority application fails to disclose “a controller . . . exposed to said at least one internal lateral body channel.”   How is the controller 1348 or 3401 exposed to the at least one internal lateral body channel (such as 3809, 4120 of 2800, and 4125 of 2800) when the controller 1348 or 3401 is not in the internal lateral body channel?  Note that Applicant’s remarks of 1/6/21, p. 11 argues that “[t]he position of the controller of the present invention allow it to access the internal lateral body channel” which is different from the claim language of “a controller . . . exposed to said at least one internal lateral body channel”;
e.	Claim 7, lines 1-2; and Claim 13, lines 2-3 require “a controller adapted to receive wireless transmissions.” While the specification discloses “wireless communication,” this “wireless communication” is relation to “the processor associated with a server rack. . . . the processor may be configured to communicate with a remote computer . . . Such communication may employ . . . using wireless technology” (Spec. p. 12 
f.	Claim 17, lines 10-11 requires “a computer adapted to horizontally releasably affix said at least one perorated lateral support member to support said computer.”  Looking at figs. 43C and 43D, how is the computer 305 affixed to the lateral support member 2166, when elements 307, 308 are between the computer 305 and the lateral member 2166.  Elements 307, 308 allow for to slide horizontally in relation to the lateral member 2166; and
g.	Claim 19, lines 2-3 requires “a controller . . . exposed to said at least one body channel from said at least two internal body channel.”  The originally filed priority application fails to disclose “a controller . . . exposed to said at least one body channel from said at least two internal body channel.”  How is the controller 1348 or 3401 exposed to the at least one internal lateral body channel (such as 3809, 4120 thru 2800, and 4125 thru 2800) when the controller 1348 or 3401 is not in the internal lateral body channel?  Note that Applicant’s remarks of 1/6/21, p. 11 argues that “[t]he position of the controller of the present invention allow it to access the internal lateral body 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 8-9; and Claim 10, lines 8-9 require “at least one internal lateral body channel, having a channel cross-section.”  Do all of the “at least one internal lateral body channel” have the “channel cross-section”; or does each of the “at least one internal lateral body channel” have the “channel cross-section”?
b.	Claim 2, lines 2 and 3 requires “airflow”.  Are these “airflow” the same or different from “lateral airflow” of claim 1, line 10.  If they are the same, then should be “the lateral airflow”;
c.	Claim 13, line 2 requires “a controller” and Claim 10, line 12 requires “a controller.”  Are these two controllers, or should “a controller” of claim 13 have antecedence in “a controller” of claim 10?

e.	Claim 17, lines 6-7 requires “at least one perforated support member having a channel cross-section.”  Do all of the “at least one perforated support member” have the “channel cross-section”; or does each of the “at least one perforated support member” have the “channel cross-section”?
f.	Claim 17, lines 19 and 24; and Claim 18, line 2 and 3 require “airflow.”  Are these “airflow” the same or different from “airflow” of claim 17, line 7?
g.	Claim 17, lines 14 and 19-20 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one of said at least two internal lateral body channels”, or should “at least one of said at least two internal lateral body channels” of line 19 have antecedence in “at least one of said at least two internal lateral body channels” of line 14?  Also line 17 requires “at least one other of said at least two internal lateral body channels” is understood as different from “at least one of said at least two internal lateral body channels” of either lines 14 or 19;
h.	Claim 18, lines 2-3 requires “at least one from said at least two internal lateral body channels” and Claim 17, lines 14 and 19-20 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one of/from said at least two internal lateral body channels”, or should “at least one from said at least two internal lateral 
i.	Claim 19, line 3 requires “at least one body channel from said at least two internal lateral body channels” and Claim 17, lines 14 and 19 each require “at least one of said at least two internal lateral body channels.”  Are these two different “at least one body channel of/from said at least two internal lateral body channels”, or should “at least one body channel from said at least two internal lateral body channels” of claim 19 have antecedence in “at least one of said at least two internal lateral body channels” of claim 17, lines 14 or 19, or both?  Also claim 17, line 17 requires “at least one other of said at least two internal lateral body channels” is understood as different from “at least one body channel from said at least two internal lateral body channels” of claim 19.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,832,912).
Klein has the same disclosure as the instant case; and therefore, Klein should disclose the same subject matter as being claimed in the instant application.  The Petition Decision dated 1/10/22 dismissed Applicant’s benefit claim and needs to be addressed.  Since the benefit claim is improper, priority to App. No. 15/144,788 is being denied.  All the claims are being rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,832,912, and this is more than 1 year before the filing of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
RJH  3/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835